DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (US 2002/0160194).

Regarding claim 1, Phillips discloses a colorant composition comprising a pigment flake (paragraph [0032]), wherein the planar surface of the pigment flake is blue or silver (paragraph [0053]), a discrete color shift so as to have a first color at a first angle of incident light and a second color at a second color of incident light (paragraph [0032]) and wherein the pigment flake comprises an absorber layer comprising an organic dye material (paragraph [0115]).
The pigment flake reads on the claimed first color shifting pigment having a first color shift extending from a starting color at normal through a plurality of colors as a viewing angle is increased to a final color. The absorber layer comprising an organic dye material reads on the claimed color filter that transmits a portion of the first color shift of the first color shifting pigment and absorbs a remainder of the first color shift of the first color shifting pigment. The composition appearing blue or silver reads on the claimed composition having a second color shift different than the first color shift.
Phillips does not appear to disclose the rotation of the first and second color shifts in regard to CIELab color space origin.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claim 2, Phillips discloses the colorant composition comprising the color shifting pigment flake comprising a reflector layer (paragraph [0095]), a dielectric layer (paragraph [0095]) and an absorber layer (paragraph [0095]).

Regarding claim 3, Phillips does not appear to disclose each of the starting color of the composition and the final color of the color shifting pigment being different.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claim 4, Phillips does not appear to disclose the starting color of the composition having a higher chromaticity value compared to the starting color of the first color shifting pigment.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claim 5, Phillips does not appear to disclose the second color shift being shorter in length than the first color shift of the first color shifting pigment.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claim 6, Phillips does not appear to disclose the second color shift not rotating about the origin.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claim 7, Phillips does not appear to disclose the second color shift including a small change in chroma over a length of the entire second color shift.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claims 8-9 and 12, Philips discloses the colorant composition comprising the pigment flake comprising an absorber layer comprising an organic dye material (paragraph [0115]).
The absorber layer comprising an organic dye material reads on the claimed color filter applied as a layer on the first color shifting pigment as claimed in claim 8, the color filter included in the absorber layer as claimed in claim 9 and the color filter being an organic dye as claimed in claim 12.

Regarding claim 10, Phillips does not appear to disclose the second color shift extending over a range of viewing angle from 10 degrees to 90 degrees.
However, it would have been obvious to one of ordinary skill in the art to choose the second color shift viewing angle in order to provide the desired color shift for the composition.

Regarding claim 11, Phillips does not appear to disclose the second color shift extending over a range of hue from 30 degrees to 360 degrees.
However, it would have been obvious to one of ordinary skill in the art to choose the second color shift hue in order to provide the desired color shift for the composition.

Regarding claim 14, Philips discloses the colorant composition comprising the pigment flake comprising a magnetic layer (paragraph [0115]).

Regarding claim 15, Phillips discloses an article comprising a paper having the colorant composition applied there on (paragraph [0032]) and wherein the colorant composition is disclosed as stated above.
 
Regarding claim 16, Phillips discloses the article comprising the pigment flake comprising an absorber layer comprising an organic dye material (paragraph [0115]) and the pigment flake being parallel to the surface of the substrate (Fig. 16).
The absorber layer comprising an organic dye material reads on the claimed color filter applied as a layer on the first color shifting pigment.

Regarding claim 17, Phillips discloses a method comprising interspersing pigment flakes into liquid media to form a colorant composition (paragraph [0032]), the pigment flake comprising an absorber layer comprising an organic dye material (paragraph [0115]), 
The absorber layer comprising an organic dye material reads on the claimed color filter applied as a layer on the first color shifting pigment. The pigment flake reads on the claimed first color shifting pigment having a first color shift extending from a starting color at normal through a plurality of colors as a viewing angle is increased to a final color. The absorber layer comprising an organic dye material reads on the claimed color filter that transmits a portion of the first color shift of the first color shifting pigment and absorbs a remainder of the first color shift of the first color shifting pigment. The composition appearing blue or silver reads on the claimed composition having a second color shift different than the first color shift.
Phillips does not appear to disclose the rotation of the first and second color shifts in regard to CIELab color space origin.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Regarding claims 18 and 19, Phillips discloses the method comprising the pigment flake comprising an absorber layer comprising an organic dye material (paragraph [0115]).
The absorber layer comprising an organic dye material reads on the claimed color filter in the absorber layer.

Regarding claim 20, Phillips discloses viewing a foil (paragraph [0053]), wherein the foil is an object or paper having the colorant composition applied thereon (paragraph [0032]), wherein the colorant composition comprises a pigment flake (paragraph [0032]), wherein the planar surface of the pigment flake is blue or silver (paragraph [0053]), a discrete color shift so as to have a first color at a first angle of incident light and a second color at a second color of incident light (paragraph [0032]) and wherein the pigment flake comprises an absorber layer comprising an organic dye material (paragraph [0115]).
The pigment flake reads on the claimed first color shifting pigment having a first color shift extending from a starting color at normal through a plurality of colors as a viewing angle is increased to a final color. The absorber layer comprising an organic dye material reads on the claimed color filter that transmits a portion of the first color shift of the first color shifting pigment and absorbs a remainder of the first color shift of the first color shifting pigment. The composition appearing blue or silver reads on the claimed composition having a second color shift different than the first color shift.
Phillips does not appear to disclose the rotation of the first and second color shifts in regard to CIELab color space origin.
However, it would have been obvious to one of ordinary skill in the art to do so in order to provide the desired color shift for the composition.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (US 2002/0160194) in view of Horie et al (US 2008/0258118).

Philips is relied upon as described above.

Regarding claim 13, Phillips does not appear to explicitly disclose the composition comprising the color filter being a nano-sized pigment.

However, Horie disclose a composition comprising particles having a particle size from 20 nm to 100 nm (paragraph [0013]) and a color filter (paragraph [0019]).

Philips and Horie are analogous art because they are from the same field of pigment flakes. Philips is drawn to a multilayer pigment flake (see paragraph [0052] of Philips). Horie is drawn to a color filter (see paragraph [0019] of Horie).

It would have been obvious to one of ordinary skill in the art having the teachings of Philips and Horie before him or her, to modify the composition of Horii to include the color filter pigment flake of Horii in the composition of Phillips because doing so provides good light fastness (paragraph [0009] of Horie).

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.

Applicants argue that the Examiner is using a conclusionary statement in regard to the rotation of the first and second color shifts and to support the rejections of claims 3-7 and 10-11.

The Examiner disagrees and notes that the color produced by the rotation of second color shift of the composition and the rotation of the first color shift is obvious to one of ordinary skill in the art for producing a desired color shift or change in color.
Change in color when it comes to a composition that is applied that is applied onto a substrate is not a conclusionary statement.
The rationale provided by the Examiner is similar to an choosing a design or pattern due to an obvious design choice (see MPEP 2144.04).
	In this situation, one of ordinary skill in the art is choosing the color of the composition and the color shifting pigment for a desired color shift (i.e. design or pattern).

Applicants argue Horie does not cure the deficiencies of Phillips.

The Examiner disagrees and notes that Horie is a teaching reference used to teach nanometer sized particles and a color filter.

However, note that while Horie does not disclose all the features of the present claimed invention, Horie is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely nanometer sized particles and a color filter, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785